Citation Nr: 1444208	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, currently evaluated as noncompensably disabling prior to May 11, 2009, and 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1983 to March 2000.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the pendency of the appeal, in a May 2007 rating decision, the RO increased the evaluation for the left knee disability to 10 percent, effective from February 24, 2005, the date of receipt of claim.  In addition, in a January 2014 rating decision, the RO increased the evaluation for the right knee disability to 10 percent, effective from May 11, 2009.  However, when a Veteran seeks an increased evaluation, it is generally presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  As noted in the January 2014 remand, the Veteran withdrew her request for a hearing before a Veterans Law Judge in February 2012.  To date, she has not made a subsequent hearing request.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals VA treatment notes relevant to the issues on appeal.  However, these records were considered in a March 2014 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The Veteran's patellofemoral syndrome of the left knee is not productive of actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  

2.  For the period prior to May 11, 2009, the Veteran's patellofemoral syndrome of the right knee was not productive of actual or functional flexion limited to 60 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  

3.  For the period beginning on May 11, 2009, the Veteran's patellofemoral syndrome of the right knee is not productive of actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

2.  For the period prior to May 11, 2009, the criteria for an increased compensable evaluation for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

3.  For the period beginning on May 11, 2009, the criteria for an increased evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter in March 2005, prior to the initial decision on the claim in March 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the March 2005 letter notified the Veteran of the evidence needed to substantiate her claim for increased evaluations for her service-connected left and right knee disabilities.  The RO sent the Veteran an additional letter, dated in March 2006, which informed her of the division of responsibilities in obtaining the evidence to support her claims and explained how disability ratings and effective dates are determined.  While this notice was issued after the initial adjudication of the claim, the Veteran's appeal was thereafter readjudicated, most recently in a March 2014 SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, the Veteran was afforded VA examinations in September 2005, May 2012, and March 2014, in connection with her increased rating claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2005, May 2012, and March 2014 VA examinations are adequate, when considered together, to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as her lay assertions and current complaints, and the examiner described the left and right knee disabilities in detail sufficient to allow the Board to make a fully informed determination.  Moreover, the March 2014 VA examiner's opinions were fully responsive to the January 2014 remand directives.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left and right knee disabilities since she was last examined in March 2014.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the January 2014 remand, the Board finds that AMC substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment notes and associated them with the electronic claims file and provided the Veteran with a sufficient VA examination to evaluate her left and right knee disabilities.  In addition, the March 2014 VA examiner addressed the seeming conflicts in the minor abnormalities shown in multiple imaging studies, as discussed in the January 2014 remand.  As such, the AMC has substantially complied with the Board's instructions.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, a veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  VAOPGCPREC 9-98.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9-98.

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's left knee disability is currently assigned a 10 percent evaluation, and her right knee disability is currently assigned a noncompensable evaluation prior to May 11, 2009, and a 10 percent evaluation thereafter.  Both knees were evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  Chondromalacia patella is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's chondromalacia patella is Diagnostic Code 5024, which applies to limitation of motion of the leg, specifically due to tenosynovitis.  38 C.F.R. § 4.20 (providing for rating by analogy).

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased evaluations for her service-connected left and right knee disabilities.

As a preliminary matter, the Board notes that there is no x-ray evidence of arthritis involving of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  In fact, September 2005 VA x-rays of the bilateral knees showed no definite articular, bony, or soft tissue abnormalities.  While June 2007 VA x-rays of the bilateral knees showed mild tricompartmental spur formations and narrowing of the patellofemoral joints, subsequent standing view VA x-rays of the bilateral knees, dated in May 2012, showed normal radiographs of both knees.  The interpreter noted that there was no evidence of acute fractures or dislocations, bone density was normal, there was no significant joint space narrowing, and no joint effusion was seen.  In addition, the March 2014 VA examiner noted that imaging studies of the Veteran's bilateral knees showed no x-ray evidence of degenerative or traumatic arthritis.  Thus, increased evaluations are not warranted under Diagnostic Code 5003 as the evidence indicates there is no arthritis of either knee.

In considering the criteria of Diagnostic Code 5260, the assigned noncompensable evaluation for the right knee prior to May 11, 2009 contemplates painful motion and it is consistent with functional limitation of flexion to 60 degrees.  In order to warrant a higher evaluation for this period, the Veteran must have the functional equivalent limitation of flexion to 45 degrees.  The assigned 10 percent evaluations for the left knee and for the right knee beginning on May 11, 2009 contemplate painful motion, and they are consistent with functional limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca, supra.  

For the right knee prior to May 11, 2009, the evidence shows full flexion of the right knee.  During the September 2005 VA examination, there was right knee flexion to 140 degrees with no objective evidence of pain noted.  There was no additional limitation of motion following repetitive motion testing.  Therefore, the evidence shows that she retained greater remaining function than 60 degrees of flexion for the right knee prior to May 11, 2009.

For the right knee beginning on May 11, 2009, the evidence shows no less than 110 degrees of right knee flexion.  Specifically, she demonstrated right knee flexion to 110 degrees with objective evidence of pain beginning at 110 degrees during the May 2012 VA examination.  She had no additional limitation of motion following repetitive motion testing.  During the March 2014 VA examination, there was right knee flexion to 120 degrees with no objective evidence of painful motion.  In addition, she had no additional limitation of motion following repetitive motion.  Therefore, the evidence shows that she retained greater remaining function than 45 degrees of flexion for the right knee for the period beginning on May 11, 2009. 

For the entire period on appeal, the Veteran demonstrated left knee flexion no less than 100 degrees.  Specifically, during a November 2004 VA physical therapy evaluation, the physical therapist noted that the Veteran retained full range of motion of her left knee.  Likewise, during the September 2005 VA examination, there was left knee flexion to 140 degrees with no objective evidence of pain and no additional limitation of motion following repetitive motion testing.  During a June 2007 VA orthopedic consultation, she demonstrated left knee flexion to 95 degrees with pain in the medial patella.  One day later, during a follow-up evaluation, she had left knee flexion to 130 degrees.  During the May 2012 VA examination, there was left knee flexion to 100 degrees with objective evidence of pain beginning at 100 degrees, but no additional limitation of motion following repetitive motion testing.  Finally, during the March 2014 VA examination, there was left knee flexion to 120 degrees with no objective evidence of painful motion.  She had no additional limitation of motion following repetitive motion testing.  Therefore, the evidence shows that she retained greater remaining function than 45 degrees of flexion for the left knee for the entirety of the appeal period.

Although there was some limitation of motion on VA examination in May 2012 and March 2014 (right knee flexion to 110 degrees and 120 degrees and left knee flexion to 100 degrees and 120 degrees, respectively, with objective evidence of pain with active motion in both knees), the limitation of flexion fell far short of that required for 20 percent disability ratings under Diagnostic Code 5260.  In fact, throughout the entire appeal, she had no additional loss of motion in either knee following repetitive motion.  Thus, even when the Veteran's greatest restriction of flexion (specifically, right knee flexion to 110 degrees in May 2012 and left knee flexion to 95 degrees in June 2007) is considered along with the effect of pain and repetitive motion, the evidence shows that she retained greater remaining function than 45 degrees of flexion of the left knee for the entire period on appeal and for the right knee for the period beginning on May 11, 2009. 

In addition, the Board notes that separate evaluations may be assigned for compensable limitation of extension or instability or subluxation.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees with both knees on VA examination in September 2005, May 2012, and March 2014.  As noted above, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Id.  As such, the Veteran has not been shown to have met the criteria for higher or separate evaluations under Diagnostic Code 5261.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left and right knees are not fixated or immobile.  The Board notes that there were no complaints or findings of recurrent subluxation of the knees during the appeal.  In fact, during the September 2005 VA examination, she specifically denied any episodes of dislocation or suluxation.  

The Veteran did complain of joint instability and locking during the period on appeal.  Specifically, during the September 2005 VA examination, she reported that both of her knees locked several times per week; however, the September 2005 VA examiner noted that there were no patellar or meniscus abnormalities in either knee on examination.  During the September 2005 VA examination, she also denied any giving way or instability of either knee.  In addition, the September 2005 VA examiner noted that an examination of the left and right knees showed no instability.  During August 2006 and June 2007 VA orthopedic consultations, she reported that her left knee locked and gave way.  However, the examining orthopedist noted that the Veteran had tenderness behind the medial facet of the patella, but that the joint was stable in August 2006.  Further, the May 2012 and March 2014 VA examiners noted that joint stability tests were normal.  Specifically, Lachman, posterior drawer, and medial-lateral instability testing were normal for both knees.  

While the Veteran reported instability during the entire period on appeal, there was no objective evidence of instability on examination in September 2005, May 2012, or March 2014.  In addition, the May 2012 and March 2014 VA examiners noted that there was no evidence of any meniscal conditions in either knee.  The Board notes that the Veteran is certainly competent to report experiencing symptoms such as knee instability; however, physical examinations performed by medical professionals provided affirmative evidence that there was no instability.  Indeed, the examiners performed tests specifically used to assess whether there is instability.  Moreover, October 2004 and June 2007 magnetic resonance imaging (MRI) studies of the left knee showed no evidence of meniscal tears.  In the October 2004 report, the interpreter noted a minimal degenerative signal in the medial and lateral menisci, but indicated that it suggested a mild abnormality of the anterior cruciate ligament.  However, in a June 2007 VA orthopedic consultation note, the examining orthopedic surgeon noted that she had reviewed the June 2007 MRI and she did not see any meniscal tears in the images.  In addition, the March 2014 VA examiner commented on the MRI reports.  The examiner stated the following:

...multiple imaging studies have been noted to have minor abnormalities that seem to be in conflict.  It is important to note that MRI scans show very high resolution detail and the interpretation of those images is subjective and variable among radiologists when it comes to minor abnormalities.  However, more importantly, for rating purposes[,] it is important to realize that degenerative changes not significant enough to be seen on x[-]ray imaging, and ligament or meniscal abnormalities too minor to cause physical examination findings are clinically insignificant and do not contribute to symptomatology.  Therefore, it is this examiner's opinion that the [V]eteran's symptoms and findings on which she should be rated arise solely from her diagnosed patellofemoral syndrome [of the] bilateral knees.

The Board finds that the examiners findings outweigh the Veteran's lay statements regarding instability.  This is because the determinations that the examiners, particularly the 2014 examiner, made are based upon clinical examination, medical knowledge, and appropriate testing, such as x-rays and MRIs.  The Board thus finds that the examiner's findings are assigned more weight.  

In addition, the May 2012 and March 2014 VA examiners also indicated that there was no evidence or history of recurrent patellar subluxation or dislocation, or any tibial or fibular impairment.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's left and right knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the noncompensable evaluation for the right knee for the period prior to May 11, 2009, the 10 percent rating for the right knee for the period beginning on May 11, 2009, and the 10 percent rating for the left knee for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knees is contemplated in the assigned noncompensable and 10 percent disability evaluations that contemplate painful limitation of motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for these time periods.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, even when considering the effect of the Veteran's pain and other functional loss, she still demonstrated full range of motion following repetitive use of flexion for the period prior to May 11, 2009, and range of motion following repetitive use of flexion to at least 110 degrees in her right knee during the period beginning on May 11, 2009, and to at least 95 degrees in her left knee for the entire period on appeal.

Accordingly, the Board concludes that a compensable evaluation for the period prior to May 11, 2009, for the right knee, an evaluation in excess of 10 percent for the right knee for the period beginning on May 11, 2009, and an evaluation in excess of 10 percent for the left knee for the entire period on appeal are not warranted for the Veteran's patellofemoral syndrome of the bilateral knees.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left and right knee disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the noncompensable and 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Furthermore, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left and right knee disabilities have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An increased rating for a left knee disability, currently evaluated as 10 percent disabling, is denied.

An increased rating for a right knee disability, currently evaluated as noncompensably disabling prior to May 11, 2009, and 10 percent disabling thereafter, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


